Citation Nr: 0631258	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-07 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a separate evaluation for peripheral 
neuropathy, right lower extremity, secondary to diabetes 
mellitus.

2.  Entitlement to a separate evaluation for peripheral 
neuropathy, left lower extremity, secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran. 

The veteran is in receipt of a 20 percent disability rating 
for diabetes mellitus, with peripheral neuropathy for the 
right lower extremity and the left lower extremity.  The 
veteran contends that he is entitled to a separate evaluation 
for peripheral neuropathy right lower extremity and 
peripheral neuropathy left lower extremity.  

The veteran underwent a VA examination in October 2002.  At 
that time he reported pain and tingling in his feet and toes.  
He also reported cramping in his feet with walking, and the 
sensation of cold feet at night.  He also reported shooting 
pain in his toes, which was resolved with medication.  Upon 
physical evaluation, the veteran's legs appeared normal.  
There were no signs of recurrent infection in the legs or 
feet.  The veteran reported a loss of sharp versus dull 
sensation in the toes and the distal half of the bottom of 
both feet.  He could perceive the examiner's touch but not 
completely.  The diagnosis was diabetes mellitus with 
beginning peripheral neuropathy.  

VA outpatient treatment records reflect that the veteran 
complained of left foot pain April 2002.  He also reported 
cramping in his left foot with extended periods of standing.  
A June 2002 record reflects that the veteran complained of 
tingling in both feet.  The record indicates that it was 
connected with his diabetes mellitus.  A physical examination 
in November 2003 revealed normal proprioception in both of 
his feet, with decreased vibratory sensation.  

The veteran underwent a second VA examination in December 
2003 where he reported intermittent numbness in his feet and 
pain in his feet and toes, three to four times a day and 
lasting about 45 minutes.  He also indicated that he 
experienced cold feet, primarily at night.  The veteran 
reported that he had been prescribed Amitriptyline without 
relief.  The veteran also reported difficulty when driving 
because he has to stop every 50 minutes to walk around in 
order to relieve the numbness in his feet.  The veteran also 
indicated that his peripheral neuropathy interfered with 
employment due to a need to sit down at least once per day 
for at least 15 to 45 minutes.  He reportedly had to seek 
alternative employment because he was unable to stand for 
extended periods of time.  Upon physical evaluation the 
veteran appeared to be in no acute distress and walked 
without a limp.  There was normal sensation in his left foot, 
although with tingling to palpitation on the plantar surface 
from the midfoot distally, as well as both dorsal and plantar 
surfaces of the toes.  There was decreased sensation in the 
right foot circumferentially from the ankle distally; both 
plantar and dorsal surfaces approximately equally.  

While the medical findings from the December 2003 examination 
showed a mild degree of peripheral neuropathy, without any 
functional impairment; the Board notes the examination is not 
adequate for a determination of whether higher evaluations 
are appropriately assignable at this time.  The examiner did 
not identify which peripheral nerves were involved.  It also 
appears that neither he, nor the October 2002 examiner, 
reviewed the veteran's claims file in conjunction with their 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
send the veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the veteran for peripheral 
neuropathy in his right and left lower 
extremities, since July 2002.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The veteran is to be afforded a VA 
examination, by a neurologist.  The 
physician should identify any neurological 
findings related to the service-connected 
disabilities and fully describe the extent 
and severity of those symptoms.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. 

The neurologist should state whether there 
is there identifiable peripheral 
neuropathy attributable to the diabetes 
mellitus; and if so, identify which 
specific peripheral nerves are involved.  
The neurologist should also provide an 
opinion as to whether the severity of the 
veteran's peripheral neuropathy in his 
right and left lower extremities causes at 
least mild impairment, or moderate, or 
severe incomplete impairment.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim must be 
readjudicated.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


